Exhibit 10.2

THE TJX COMPANIES, INC.

FORM OF RESTRICTED STOCK UNIT AWARD

GRANTED UNDER STOCK INCENTIVE PLAN

[    ]

This certificate evidences an award (the “Award”) of restricted stock units
granted to the grantee named below (“Grantee”) under the Stock Incentive Plan
(the “Plan”) of The TJX Companies, Inc. (the “Company”). The Award is subject to
the terms and conditions of the Plan, the provisions of which, as from time to
time amended, are incorporated by reference in this certificate. Terms defined
in the Plan are used in this certificate as so defined; terms not defined in the
Plan shall have the meanings specified herein.

The Award consists of the right to receive, on the terms provided herein and in
the Plan, one share of Stock with respect to each restricted stock unit forming
part of the Award, subject to adjustment pursuant to Section 3 of the Plan.

 

1.   

Grantee:

   [                ] 2.   

Number of Restricted Stock Units Subject to the Award:

   [                ] 3.   

Date of Award:

   [                ]

 

4. Vesting and Settlement of Award: Except as provided in Section 5, the Award
shall vest as follows:

[                ]

As soon as practicable and in all events within [                ] days
following the applicable Settlement Date, the Company shall transfer to Grantee
(or, if Grantee has died, to Grantee’s Beneficiary) the shares of Stock
underlying the vested portion of the Award.

 

5. Change of Control: Upon the occurrence of a Change of Control occurring while
any portion of the Award is outstanding, the provisions of this Section 5 shall
apply to the Award in lieu of the provisions of Section 4:

 

  a) Upon consummation of the Change of Control, if the Committee does not
provide for Rollover Awards as described in Section 5(b) below, any portion of
the Award that was outstanding immediately prior to consummation of the Change
of Control shall be deemed vested in its entirety.

 

  b) The Committee in its discretion may, but shall not be required to, provide
in connection with the Change of Control that, in lieu of the acceleration
described in Section 5(a) above, the Award (including for purposes of this
Section 5(b) any replacement award or any arrangement involving stock, cash or
other property into which the Award may be converted or for which it may be
exchanged in connection with the Change of Control) (the Award or any such
replacement award or other arrangement, the “Rollover Award”) shall be continued
on such terms and conditions as the Committee considers appropriate in the
circumstances to reflect the transaction and consistent with Section 409A,
subject to the following provisions of this Section 5(b). With respect to any
Rollover Award, Section 4 shall be applied without modification, except that in
the event of and upon the qualifying termination of Grantee’s employment
occurring upon or within twenty-four months following the Change of Control, the
Rollover Award shall provide for accelerated vesting of any unvested portion of
the Rollover Award.

For purposes of this Section 5(b), “qualifying termination” shall mean either of
the following: (i) an involuntary termination (other than for Cause) by the
Company or a Subsidiary of Grantee’s employment with the Company and its
Subsidiaries (including any successors thereto or affiliates of such successor)
or (ii) a termination of Grantee’s employment by



--------------------------------------------------------------------------------

reason of death or Disability. If immediately prior to the Change of Control
Grantee is party to an employment, severance or similar agreement with the
Company or a Subsidiary, or is eligible to participate in a Company plan, in
each case that has been approved by the Committee and that provides for
severance or similar benefits upon a voluntary termination for “good reason” in
connection with a change of control of the Company, a “qualifying termination”
for purposes of this Section 5(b) shall also include a voluntary termination by
Grantee for “good reason” (as defined in the applicable agreement or plan).

As soon as practicable and in all events within [                ] days
following the applicable Settlement Date the Company shall transfer to Grantee
(or, if Grantee has died, to Grantee’s Beneficiary) the shares of Stock
underlying the vested portion of the Award; it being understood that if the
Settlement Date is the Change of Control, the Company shall transfer such shares
of Stock immediately prior to the consummation of such Change of Control. All
references to the Committee in this Section 5 shall be construed to refer to the
Committee as constituted and acting prior to consummation of the Change of
Control. For the avoidance of doubt, no Committee action permitted by this
Section 5 will be treated as an action requiring Grantee’s consent under
Section 10 of the Plan.

 

6. Termination of Employment: In the event of the termination of the employment
of Grantee with the Company and its Subsidiaries for any reason prior to
[                ], the Award, to the extent not then vested (taking into
account any vesting by reason of the application of Section 4(b) or Section 5)
and to the extent not previously forfeited, shall immediately and automatically
be forfeited. Notwithstanding the foregoing, upon a termination of Grantee’s
employment for Cause (as defined in the Plan) all portions of the Award then
outstanding, whether vested or unvested, shall immediately and automatically be
forfeited and cancelled in their entirety.

 

7. Additional Forfeiture Conditions:

[                ]

 

8. Certain Definitions: For purposes of this Award, the following definitions
shall apply:

 

  a) “409A Award Portion”: any portion of the Award that at the relevant time is
subject to (and not exempt from) the applicable requirements of Section 409A.

 

  b) “Beneficiary”: the beneficiary or beneficiaries designated by Grantee in
writing, any such designation to be in such form, and delivered prior to
Grantee’s death to such person at the Company, as may be specified by the
Company, or, in the absence of any surviving beneficiary so designated, the
legal representative of Grantee’s estate.

 

  c) “Non-409A Award Portion”: any portion of the Award that at the relevant
time is exempt from the requirements of Section 409A.

 

  d) “Required Delay: a delay in the Settlement Date of six months and one day
(or until death if earlier) in any case where settlement of the 409A Award
Portion is due to separation from service (as defined below), if Grantee at the
relevant time is a “specified employee” as determined in accordance with
Section 409A and Company policy.

 

  e) “Rollover Award”: as defined in Section 5(b) above.

 

  f) “Section 409A”: Section 409A of the Code.

 

  g) “Settlement Date”: the date on or following and by reference to which any
vested restricted stock units subject to an Award are to be settled, if at all,
in whole or in part, through the delivery of shares of Stock. [                ]

For the avoidance of doubt, in determining Grantee’s entitlements, if any, under
this Award, all determinations related to Grantee’s termination of employment
(including, but not limited to, the



--------------------------------------------------------------------------------

reason therefor) shall be made in accordance with Plan terms (including, but not
limited to, Section 9 of the Plan or any successor provision).

 

9. Rights as Shareholder: Grantee shall have no voting or other shareholder
rights in respect of any share of Stock subject to the Award solely by reason of
the granting or holding of the Award. Grantee shall have the rights of a
shareholder, including without limitation dividend rights, only as to those
shares of Stock, if any, that are actually delivered under the Award.

 

10. Unsecured Obligation; No Transfers: The Award is unfunded and unsecured, and
Grantee’s rights to any shares of Stock or other property (including cash)
hereunder shall be no greater than those of an unsecured general creditor of the
Company. The Award may not be assigned, transferred, pledged, hypothecated or
otherwise disposed of, except for disposition at death as provided above, and
will automatically lapse and be forfeited upon any attempt at any such
assignment, transfer, pledge, hypothecation or other disposition.

 

11. Section 409A: The Award and the Dividend Equivalent Payment, if any,
described in Section 13 below are intended to constitute arrangements that
qualify for exemption from, or otherwise comply with, the requirements of
Section 409A and shall be construed accordingly. For this purpose any
termination of employment, retirement or correlative term applicable to a 409A
Award Portion shall require a separation from service as defined in
Section 409A. Notwithstanding the foregoing, neither the Company, nor any other
person acting on behalf of the Company, will be liable to Grantee or any other
person by reason of any acceleration of income, or any additional tax (including
any interest and penalties), asserted with respect to the Award or the Dividend
Equivalent Payment by reason of the failure of the Award or the Dividend
Equivalent Payment to satisfy the applicable requirements of Section 409A in
form or in operation.

 

12. Withholding: Grantee shall, no later than the date as of which any shares of
Stock or other amounts provided hereunder first become includable in the gross
income of Grantee for U.S. Federal or other income tax purposes or as wages
subject to employment taxes, pay to the Company, or make arrangements
satisfactory to the Committee regarding payment of, any national, federal,
state, or local taxes of any kind required by law to be withheld with respect to
such income. The Company in its discretion may, but need not, satisfy any
withholding obligation by withholding a portion of the shares of Stock to be
delivered to Grantee hereunder up to the maximum extent permitted under the
Plan.

 

13. Dividend Equivalent Payment: Upon the delivery of any shares of Stock in
respect of any vested restricted stock units subject hereto, Grantee shall be
entitled to a cash payment by the Company in an amount equal to the amount that
Grantee would have received, if any, as a regular cash dividend had Grantee held
such shares of Stock from the Date of Award to the date such shares of Stock are
delivered hereunder, less all applicable taxes and withholding obligations. Any
such payment shall be paid, if at all, without interest on the date such shares
of Stock are delivered hereunder.

 

14. Additional Provisions: If, at or after the time of grant or vesting of the
Award or while holding or selling Stock received under the Plan, Grantee resides
or works in, or moves to or otherwise becomes subject to the laws of or Company
policies with respect to, the countries or jurisdictions listed below, the
following additional provisions, as applicable, shall apply to Grantee:

[                ]

 

15. Governing Law and Forum: Grantee acknowledges that the Plan is administered
in the United States and the terms and conditions of this certificate shall be
governed by and interpreted, construed, and enforced in accordance with the laws
of the Commonwealth of Massachusetts without regard to its or any other
jurisdiction’s conflicts of laws provisions. For purposes of resolving any
dispute that may arise directly or indirectly from this certificate, the parties
hereby submit and consent to the exclusive jurisdiction of the Commonwealth of
Massachusetts in the United States and agree that any litigation shall be
conducted only in the United States District Court for the District of
Massachusetts or a court of the Commonwealth of Massachusetts.



--------------------------------------------------------------------------------

16. Other: By signing this Award in the space indicated below, Grantee hereby
acknowledges and agrees as follows: (i) that Grantee has received the Plan text
and will become a party to and be subject to the terms of the Plan; (ii) that
Grantee’s abovementioned participation is voluntary and that Grantee has not
been induced to participate by expectation of employment or continued
employment; and (iii) that Grantee has reviewed the terms and conditions set
forth in this certificate and that this Award shall be deemed to satisfy fully
any entitlement to receive a grant or grants of any stock options, stock awards
or other equity-based awards that Grantee may have under an employment or
similar agreement, including but not limited to an offer letter or other
contract for employment, a restrictive covenant or similar agreement, or any
other agreement with, or a policy or practice of, the Company or its
Subsidiaries in effect on the Date of Award.

 

THE TJX COMPANIES, INC. BY:      

Agreed:    ______________________________

Date:    